EXHIBIT 10.10

AMENDMENT TO STOCK PURCHASE AGREEMENT




This Amendment (“Amendment”) to Stock Purchase Agreement is made and entered
into on August 1, 2006 by and between Edgetech International, Inc., a Nevada
corporation (the “Company”) and The Silverman & Minahan Group, LLC,  a Florida
limited liability company (“SMG”).




W I T N E S S E T H:




WHEREAS, the Company and SMG previously entered into a stock purchase agreement
dated as of April 20, 2006 (“Agreement”) pursuant to which SMG agreed to
purchase from the Company $3,000,000 of the Company’s restricted common stock
from time to time within three and one half months from the date of the
Agreement at a price per share on each closing date to be based on the opening
bid price on such date, less a twenty five percent discount; and




WHEREAS, through the date hereof, the parties hereto agree that SMG and certain
SMG designees have purchased $535,000 of such shares in accordance with the
pricing provisions described above and in the Agreement; and




WHEREAS, the parties hereto mutually desire to amend the Agreement as provided
for herein;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, agree as follows:




1.

The purchase time period provided for in Schedule A of the Agreement is hereby
modified to provide for an additional sixty days from the date of this
Amendment.   




2.

The Company hereby ratifies and approves SMG’s designee authority under the
Agreement subject to the Company’s sole discretion and approval as to any
designee.




All of the other terms and conditions of the Agreement remain in full force and
effect.




COMPANY:

     

SMG:

     

EDGETECH INTERNATIONAL, INC.

 

THE SILVERMAN & MINAHAN GROUP,
LLC

     

By:

/s/ LEV PARNAS

 

By:

/s/ DAN MINAHAN

 

Lev Parnas, CEO

  

Dan Minahan, Managing Member






